248 F.2d 463
John J. COSTELLO, Plaintiff-Appellant,v.Justice HOFSTADTER, Justice Aurelio, et al., of the Supreme Court, First Dept., State of New York, Defendants-Appellees.
No. 36.
Docket 24585.
United States Court of Appeals Second Circuit.
Argued October 18, 1957.
Decided October 18, 1957.

Appeal from the District Court for the Southern District of New York; Edward Weinfeld, Judge.
John J. Costello, New York City, appellant pro se.
Louis J. Lefkowitz, Atty. Gen. of State of New York (John R. Davison, Sol. Gen., Albany, N. Y., Samuel A. Hirshowitz and Philip Watson, Asst. Attys. Gen., of counsel), for appellees.
Before MEDINA, HINCKS and WATERMAN, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court.